This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2   IN THE MATTER OF THE PROTEST
 3   OF SAIZ TRUCKING AND EARTHMOVING,
 4   TO ASSESSMENT ISSUED UNDER
 5   LETTER ID. NO. L0680042816,

 6 SAIZ TRUCKING AND
 7 EARTHMOVING,

 8          Protestant-Appellant/Cross-Appellee,


 9 v.                                                                            NO. 35,026

10 NEW MEXICO TAXATION AND
11 REVENUE DEPARTMENT,

12          Respondent-Appellee/Cross-Appellant.

13 APPEAL FROM THE TAXATION & REVENUE DEPARTMENT
14 Dee Dee Hoxie, Hearing Officer

15 Wayne G. Chew, P.C.
16 Wayne G. Chew
17 Albuquerque, NM

18 for Appellant/Cross-Appellee

19   Hector Balderas, Attorney General
20   Elena Morgan, Special Assistant Attorney General
21   New Mexico Taxation & Revenue Department
22   Legal Services Bureau
 1 Santa Fe, NM

 2 for Appellee/Cross-Appellant

 3                            MEMORANDUM OPINION

 4 KENNEDY, Judge.

 5   {1}   The disposition in this memorandum opinion relates only to the cross-appeal

 6 filed by New Mexico Taxation and Revenue Department (the Department). The

 7 Department filed a cross-appeal from the hearing officer’s administrative decision

 8 denying the Department’s motion to reconsider. Unpersuaded that the Department’s

 9 docketing statement demonstrated error, our notice proposed summary affirmance

10 relative to the Department’s cross-appeal. The Department has not filed a

11 memorandum opposing summary affirmance, and the time for doing so has expired.

12 For the reasons in our notice, we affirm. Saiz Trucking and Earthmoving’s direct

13 appeal, alone, will proceed to be decided on the general calendar.

14   {2}   The Department’s cross-appeal is HEREBY AFFIRMED.

15   {3}   IT IS SO ORDERED.

16                                              _______________________________
17                                              RODERICK T. KENNEDY, Judge
18 WE CONCUR:


19 _________________________________
20 JAMES J. WECHSLER, Judge


                                            2
1 _________________________________
2 J. MILES HANISEE, Judge




                                  3